Name: Commission Regulation (EC) No 1442/2002 of 7 August 2002 amending Regulation (EC) No 1554/2001 laying down detailed rules for the application of Council Regulation (EC) No 1260/2001 as regards marketing sugar produced in the French overseas departments and equalising the price conditions with preferential raw sugar
 Type: Regulation
 Subject Matter: overseas countries and territories;  beverages and sugar;  prices;  economic policy
 Date Published: nan

 Avis juridique important|32002R1442Commission Regulation (EC) No 1442/2002 of 7 August 2002 amending Regulation (EC) No 1554/2001 laying down detailed rules for the application of Council Regulation (EC) No 1260/2001 as regards marketing sugar produced in the French overseas departments and equalising the price conditions with preferential raw sugar Official Journal L 212 , 08/08/2002 P. 0005 - 0006Commission Regulation (EC) No 1442/2002of 7 August 2002amending Regulation (EC) No 1554/2001 laying down detailed rules for the application of Council Regulation (EC) No 1260/2001 as regards marketing sugar produced in the French overseas departments and equalising the price conditions with preferential raw sugarTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 7(5) thereof,Whereas:(1) Article 7(4) of Regulation (EC) No 1260/2001 provides for flat-rate Community aid for sugar produced in the French overseas departments to be marketed in the European regions of the Community. The aid is for raw sugar produced in the French overseas departments to be refined in a refinery situated in the European regions of the Community and to be transported to the European regions of the Community or, where necessary, to be stored in those departments.(2) That aid for the 2001/02 marketing year is fixed in Commission Regulation (EC) No 1554/2001(3). The aid for transport from the ex-factory stage to the fob port stage and for storage in the French overseas departments for the 2001/02 marketing year is fixed in Article 2(1)(a) and (c) of that Regulation. Now that the Commission has obtained information on the appropriate level of this aid, the aid amounts should be fixed for the 2002/03 to 2005/06 marketing years, i.e. the period for which Regulation (EC) No 1260/2001 provides for intervention prices and production and refining quotas to be fixed. The grant of aid towards the cost of sea transport and the aid for refining should also be continued for the same period.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Article 2(1) of Regulation (EC) No 1554/2001 is replaced by the following: "1. On application to the competent French authorities, for the 2002/03 to 2005/06 marketing years producers of the sugar referred to in Article 1 and delivered to European ports in the Community shall be granted aid made up of the following components:(a) a flat-rate amount per tonne of sugar expressed as white sugar to cover the transport costs from the ex-factory stage to the fob port stage, fixed at:- EUR 17 per tonne for RÃ ©union and Martinique,- EUR 24 per tonne for Guadeloupe;(b) a uniform flat-rate amount to cover the sea transport costs from the fob port in overseas department stage to the cif European ports in the Community stage and the related insurance costs;(c) a flat-rate amount per 100 kilograms of raw sugar expressed as white sugar held in storage by producers at the end of each month, fixed at EUR 0,45 for Guadeloupe and at EUR 0,35 for RÃ ©union."Article 2Article 4(1) of Regulation (EC) No 1554/2001 is replaced by the following: "1. In the case of sugar as referred to in Article 1 which has been refined in a refinery in the European regions of the Community in the 2002/03 to 2005/06 marketing years, aid shall be granted to the refineries concerned for every tenth of a percent of yield in excess of 92 %, of an amount equal to 0,0387 % of the intervention price for raw sugar fixed for that period."Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 205, 31.7.2001, p. 18.